Citation Nr: 1020974	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  05-10 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The Veteran served on active duty service from January 1981 
to April 1984

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In August 2007, the Board remanded this appeal for additional 
development.  It has since returned to the Board.  


FINDINGS OF FACT

1.  Competent evidence of compensably disabling arthritis was 
not shown within one year following discharge from active 
duty.  

2.  There is no competent evidence of a nexus between service 
and a low back disorder, including degenerative disc disease.


CONCLUSION OF LAW

A low back disorder, to include degenerative disc disease, 
was not incurred in or aggravated by service, and arthritis 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in May 2004 
correspondence and in a February 2005 statement of the case 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA informed the Veteran 
of how disability evaluations and effective dates are 
assigned in a post-rating decision March 2006 letter.  The 
claim was readjudicated in a December 2009 supplemental 
statement of the case.  A supplemental statement of the case, 
when issued following a notice letter, satisfies the due 
process and notification requirements for an adjudicative 
decision for these purposes.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim.  VA obtained medical records identified by the 
Veteran.  

The Veteran has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is no 
evidence that any VA error in assisting the appellant 
reasonably affects the fairness of this adjudication.  Hence, 
the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Analysis

The Veteran alleges that his present degenerative disc 
disease is related to low back pain he experienced during 
service, and that he has had symptoms of low back pain since 
his time in service.  See April 2007 Appellant's Brief, p. 3

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for a low back 
disorder, to include degenerative disc disease.  
Specifically, the preponderance of the competent and 
probative evidence is against finding that the post-service 
diagnosis of degenerative disc disease is related to the 
Veteran's in-service reported symptoms of back pain.  

In August 1982, the Veteran reported a three month history of 
left sided low back pain.  Physical examination revealed a 
good range of motion, three plus reflexes, and a negative 
straight leg raising sign.

The appellant continued to receive treatment for back pain to 
include orthopedic care in April 1983.  At that time lumbar 
x-rays were negative.  A spinal bone scan in March 19833 was 
also negative.  The appellant was diagnosed with mechanical 
low back pain.  

Significantly, while the appellant continued to receive care 
for back pain over a course of at least eighteen months, the 
appellant's complaint of back pain were ultimately attributed 
to Hodgkin's disease.  At discharge from active duty the 
appellant was not diagnosed with a back disorder.  Rather, he 
was diagnosed with Hodgkin's.  

Postservice the record does not contain any evidence that the 
Veteran had compensably disabling arthritis within a year of 
separation from active duty.  In fact, VA medical center 
treatment notes dated in July 1984 noted that the Veteran's 
back pain had resolved completely.  

In a June 1986 Travel Board hearing for an unrelated claim, 
the Veteran noted that he had problems with his back during 
service.  See Hearing Transcript p. 4.  The Veteran offered 
no testimony of continuing back symptomology postservice.  

The Veteran's claims file contains treatment records from the 
VA medical center dated between June 1984 and September 2007.  
These records show treatment for a variety of complaints 
between June 1984 and March 2004 to include reports of 
symptoms related to dermatological conditions, dental 
conditions and heartburn.  Significantly, the first 
postservice complaint of low back pain was documented in 
March 2004.  

March 2004 treatment records noted that Veteran complained of 
low back pain which he stated began while in service and 
occurred approximately once a week.  The Veteran stated that 
he self-medicated with over-the-counter medication with good 
results. 

An April 2004 magnetic resonance imaging scan noted 
degenerative changes at the L5-S1 vertebral body.  VA medical 
center treatment records demonstrate that the Veteran was 
treated for complaints of low back pain between 2004 and 
2007, September 2007 treatment notes reported that the 
Veteran had degenerative disc disease at the L5-S1 vertebrae 
level.  

A September 2009 VA examination report noted that the Veteran 
had mechanical back pain.  The examiner noted that the 
Veteran had no treatment between his discharge from service 
and 2004.  Following the examination, the examiner determined 
that it was less likely than not that the Veteran's back 
disorder was the result of service.  The examiner stated that 
his determination was based on his review of the medical 
record and on the fact that there was documentation of back 
pain in service records but no documentation of such symptoms 
for twenty years thereafter.  

Service connection may sometimes be established, in part, 
through lay statements where continuity of symptomatology is 
shown by a Veteran whose testimony is found to be credible.  
38 C.F.R. § 3.303(b); Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007); Savage v. Gober 10 Vet.App. 488, 496 
(1997).  In this case, however, the Board questions the 
credibility of the Veteran particularly in the absence of 
medical treatment for more than 20 years postservice.  Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

The Veteran's first post-service complaints of low back pain 
are documented in 2004- twenty years after discharge from 
service and after a July 1984 record noted that the Veteran's 
back problems had resolved.  The record thus indicates a 
break in the Veteran's symptomology rather than a continuity 
of symptoms.  This weighs against the credibility of the 
Veteran's claim.  Further, after an examination of the 
records, the VA examiner found, in his medical opinion, that 
it was less likely than not that the Veteran's low back 
disorder was related to service.

The Board has reviewed all of the evidence and considered the 
Veteran's claim.  After reviewing the evidence, the Board 
finds the Veteran's claim to be of questionable credibility 
given the absence of a consistent history after leaving 
service.  The evidence, including a 1984 treatment note which 
reported that the Veteran's back symptoms had resolved, a 
twenty-year period between the Veteran's service and the 
first incident of documented treatment, and the VA examiner's 
medical findings against the claim, outweighs the Veteran's 
current assertion that his present back disorder is related 
to service.  The Veteran's claim, must therefore be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
	
In reaching this decision the Board acknowledges that 
multiple VA examiners have noted a history of back pain since 
service.  To the extent that these arguably connect a current 
back disorder to service, the Board is not bound to accept 
medical opinions which are based on history supplied by the 
Veteran where that history is unsupported by the medical 
evidence.  See Black v. Brown, 5 Vet.App. 177 (1993); Swann 
v. Brown, 5 Vet.App. 229 (1993); Reonal v. Brown, 5 Vet.App. 
458 (1993); Guimond v. Brown, 6 Vet.App. 69 (1993).  In this 
case, the most probative evidence shows that the appellant's 
in-service back pain was due to Hodgkin's disease, and as 
noted the Board finds the claim of continuing chronic back 
pain postservice not credible. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).





ORDER

Entitlement to service connection for a low back disorder is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


